Citation Nr: 1117838	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-13 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an enlarged heart, to include as secondary to hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for chronic ear infections.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988. 

This matter comes before the Board of Veterans' Appeals  (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues stated on appeal.  In March 2011, the Veteran testified before the Board at a hearing held via videoconference.  

The issue of entitlement to service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction it, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition of the claims.

First, it appears that additional treatment records may be outstanding.  At his March 2011 hearing before the Board, the Veteran stated that he receives his medical care at Eliza Coffee Memorial Hospital and Helen Keller Hospital.  The Veteran has submitted records from Eliza Coffee Memorial Hospital.  However, as it is unclear whether all records have been obtained, further request for records from both facilities should be made on remand.  Additionally, the Veteran stated that he has been treated for hearing loss at Shoals Audiology, therefore those records should also be requested on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Robinette  v. Brown, 8 Vet. App. 69 (1995). 

With regard to the Veteran's claim for service connection for hypertension and an enlarged heart, the Veteran contends that his hypertension had its onset while in service, or that he had pre-hypertension while in service.  He contends that the fear and anxiety of attending basic training, and the pain of his chronic ear infections and sinusitis, also contributed to his hypertension.  He contends that his hypertension caused his enlarged heart.

Service medical records show that on November 1987 entrance examination, his blood pressure was 110/78 sitting.  In December 1987, when being treated for an ear and sinus infection, his blood pressure was 139/75, and then a few days later it was 122/68.  On March 1988 separation examination, his blood pressure was 110/62, standing.  In April 1988, when he receiving treatment for an abrasion to the head, his blood pressure reading was 130/86.

Post-service treatment records show that in June 2005, the Veteran sought treatment for chest pains and hypertension.  He had been incarcerated for twelve days and had been unable to take his blood pressure medications for two days.  He had had chest pain for a long time and was previously told that he had an enlarged heart.  A chest X-ray showed that the cardiac silhouette was of normal size.  His chest pains were thought to be related to cocaine use.  His hypertension medication was adjusted.  A July 2005 chest X-ray showed no significant abnormality.  In October 2006, the Veteran had continuing chest pain.  His hypertension was assessed as poorly controlled and was associated with left ventricular hypertrophy, chronic shortness of breath, intermittent chest pain, and dyspnea on exertion. The chest pain was thought to be associated with cocaine use in the setting of poorly controlled hypertension.  In August 2007, the Veteran had shortness of breath and chest pain.  The assessment was chest pain that, due to history of cocaine use, could be the cause of his cardiomyopathy or possible myocardial infarction.  An April 2008 chest X-ray showed no acute cardiopulmonary process and an enlarged cardiac/pericardial silhouette.  It was noted that there were low lung volumes which might accentuate the cardiac size and pulmonary markings.

Because the Veteran's in-service blood pressure readings showed a slightly elevated systolic pressure above 120 at times, which was higher than on entrance examination, the Board finds that a VA examination is necessary in order to determine whether the Veteran's current hypertension had its onset or is otherwise related to his service.  If the Veteran's hypertension is related to his service, an examination is necessary to determine whether his claimed enlarged heart was caused or aggravated by his hypertension.

With regard to the Veteran's claim for service connection for bilateral hearing loss and tinnitus, the Veteran contends that while in service, he was exposed to acoustic trauma in the form of rifle fire, drills that included dummy bombs exploding at close range, and grenade fire.  He contends that the ear plugs he used were not effective.  He contends that his tinnitus was also caused by acoustic trauma, and the medication that he used for his in-service ear infections, or is related to medication taken for podiatry problems and to his general immunizations.  Service medical records are negative for a finding of hearing loss or tinnitus and show that on March 1988 separation examination, no hearing loss or tinnitus was reported or diagnosed.  Post-service treatment records show that in May 2008, the Veteran reported suffering from recurrent and almost chronic ear infections.  He had hearing loss and ear pain.

With regard to the Veteran's claim for service connection for chronic sinusitis and ear infections, the Veteran contends that those conditions had their onset in service.  Specifically, he contends that they are related to the change in the climate when he traveled from Michigan to California for training, immunizations that were given, and exposure to toxic environments such as sand pits and the gas chambers during training.

Service medical records show that on November 1987 enlistment examination, the Veteran had cerumen in the ears.  It was noted that the ears had been irrigated, but then that notation was crossed out.  In December 1987, the Veteran had ear pain and sinus congestion for three days.  He had a subjective fever and cough.  There was mild maxillary tenderness at the sinuses, left more than right.  There was mastoid tenderness and mild erythema of the throat.  The assessment was left otitis media, mastoiditis, and sinusitis.  A few days later, the Veteran complained of ear infections and sinus congestion.  He had recently been treated for otitis media.  His congestion had continued and he had decreased hearing in the left ear.  Examinations of the ears, nose, and throat, and examination of the lungs, were normal.  The assessment was left otitis media by history.

Post-service treatment records show only that in May 2008, he had a history of chronic ear infections.  The Veteran contends that since service he has treated his ear and sinus infections with home remedies.  

The Veteran is competent to testify as to service incurrence and continuity of symptomatology capable of lay observation, such as hearing loss, tinnitus, and sinus and ear conditions.  Because he has provided credible testimony that his hearing loss, tinnitus, and sinus and ear conditions began in service and have continued since service, and an opinion has not yet been provided as to the etiology of these conditions, a VA examination is necessary prior to further disposition of the claims.  The Board finds that a VA examination is needed to determine whether the claimed disabilities were incurred in or aggravated during the Veteran's service.  38 C.F.R. § 3.159(c)(4) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the case is REMANDED for the following actions:

1.   Obtain the necessary authorization from the Veteran and request the treatment records, other than those already in the file, from Eliza Coffee Memorial Hospital, Helen Keller Hospital, and Shoals Audiology.  All attempts to obtain records should be documented in the claims file.  

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his hypertension and enlarged heart.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for all opinions provided.  The examiner should specifically opine as to the following: 

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is due to or the result of his service, or had its onset in service?  The examiner should take into account the Veteran's contentions that the stress in service, and the pain he suffered from a foot condition, caused his hypertension.  The examiner should also discuss the blood pressure readings during the Veteran's service.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed enlarged heart is due to or the result of his service? 

c)  If the Veteran's hypertension is determined to be related to his service, is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed enlarged heart was caused or aggravated by his hypertension?

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any hearing loss, tinnitus, and ear infections.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for all opinions provided.  The examiner should specifically opine as to the following: 

a)  Diagnose any current hearing loss, tinnitus, or ear infections.

b)  Is it at least as likely as not (50 percent probability or greater) that any hearing loss, tinnitus, or chronic ear infection disability is due to or the result of the Veteran's service, to include his reports of acoustic trauma during basic training, immunizations given, otitis media, or as a reaction to medication taken for foot treatment?

c)  Is it at least as likely as not (50 percent probability or greater) that any chronic ear infection disability pre-existed the Veteran's service, taking into account the cerumen noted on entrance examination?  If so, was the ear infection disability aggravated beyond the natural progression of the disease by his service?

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any chronic sinus infection disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for all opinions provided.  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that any current sinus infection disability is due to or the result of the Veteran's service, to include the sinus infection diagnosed in service?

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

